Citation Nr: 0726656	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left hip fracture and 
depression secondary thereto.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1973.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of this claim at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
October 2006.  In December 2006, the Board remanded this 
claim to the RO for additional action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran has additional disability as a result of a 
left hip iliac crest bone graft VA harvested in August 2001.    

3.  Carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment in question did not result in the 
additional disability and the proximate cause of the 
additional disability was an event that was reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a left hip fracture and depression secondary thereto have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the veteran's 
claim such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

1.  Timing

The RO provided the veteran VCAA notice on his claim by 
letters dated July 2003, March 2005, April 2005, July 2005, 
November 2005, March 2006 and February 2007, after initially 
deciding that claim in a rating decision dated August 2002.  
The timing of such notice does not reflect compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  However, for the reasons that follow, this 
timing defect constitutes harmless error.  

First, as explained below, the notice letters, considered 
collectively, satisfy the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claim, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis without providing any deference to 
the RO's prior decision.  As such, the veteran is in no way 
prejudiced by having been provided notice after the initial 
RO decision.  Rather, VA afforded him the appropriate 
opportunity to identify or submit additional evidence prior 
to the RO's subsequent adjudication of his claim and the 
Board's consideration of his appeal.  With regard to the duty 
to notify, the VCAA simply requires that VA give a claimant 
an opportunity to submit information and evidence in support 
of his claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard, 4 Vet. App. 
at 384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).  

2.  Content

The content of the aforementioned notice letters, considered 
collectively, reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  As well, 
the RO provided the veteran all pertinent information on 
disability evaluations and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to send directly to VA any evidence in his possession 
that pertained to, and that he thought would support, his 
claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file much of the evidence the 
veteran identified as being pertinent to that claim, 
including post-service VA treatment records.  Second, the RO 
obtained a medical opinion in support of the veteran's claim, 
which discusses the nature and etiology of the disability at 
issue in this appeal.  The veteran does not now assert that 
the report of this examination is inadequate to decide his 
claim.

In a Statement of Accredited Representative in Appealed Case 
dated June 2006 and an Appellant's Post-Remand Brief dated 
May 2007, the veteran's representative argues that VA failed 
to satisfy its duty to assist the veteran in the development 
of his claim by not obtaining quality assurance records from 
the VA facility in question.  He contends that such records 
must be considered in deciding that claim.  He further 
contends that, although 38 U.S.C.A. § 5705(a) limits access 
to such records for some individuals, under 38 U.S.C.A. 
§ 5705(b) access by the Board is permitted.  The veteran's 
representative also argues that pertinent VA Adjudication 
Manual provisions prohibiting access to such records conflict 
with and violate the VCAA's duty to assist provisions.  

Initially, the Board notes that, by the representative's own 
admission, it is unclear whether any such records exist and, 
if they do, whether they are relevant to the claim on appeal.  
The representative's request for speculative development in 
the hope that such records might possibly exist and provide 
evidence in support of the veteran's claim thus amounts to a 
fishing expedition, which is not contemplated under the duty 
to assist.

Even assuming the existence and pertinence of such records, 
they are protected from disclosure by 38 U.S.C.A. § 5705(a) 
(West 2002) and may only be disclosed in limited 
circumstances pursuant to 38 U.S.C.A. § 5705(b) (West 2002), 
none of which is applicable in this case.  

More specifically, VA's medical quality assurance program 
involves systematic health care reviews carried out by or for 
VA for the purpose of improving the quality of medical care 
or the utilization of health care resources in VA medical 
facilities.  These review activities may involve continuous 
or periodic data collection and may relate to the structure, 
process or outcome of health care provided in VA.  38 
U.S.C.A. § 17.500(c) (2006).  Under 38 U.S.C.A. § 5705 (West 
2002), records created as part of the medical quality 
assurance program are confidential with limited access.  See 
also 38 C.F.R. §§ 17.500-17.511 (2006).  

A need for quality assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to such documents.  Rather, further authorization, 
either through one of the specific authorizations found in 
the regulations, or by the direction of specific VA 
personnel, is required.  See 38 C.F.R. § 17.508(a) (2006).  
Pertinent to this case is the fact that, contrary to the 
representative's contention, adjudicative personnel are not 
among those authorized in 38 C.F.R. § 17.508.  Moreover, no 
existing directive or manual provision provides the requisite 
authorization to access the documents the veteran's 
representative wants retrieved.  In fact, as alleged, VA's 
Adjudication Procedures Manual M21-1, Chapter 22, paragraph 
3, which pertains to the development of evidence in claims 
for compensation under 38 U.S.C.A. § 1151, expressly states 
that quality assurance investigative reports should not be 
requested as they are confidential and cannot be used as 
evidence in the adjudication of such claims and that copies 
of such reports should not be filed in a claimant's claims 
folder.  

Although the VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  Because records obtained through the VCAA must be 
considered in a claim and records considered in a claim must 
be disclosed to claimants under VA regulations and case law, 
obtaining and using these confidential records would entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  

The Board thus acknowledges the representative's contention.  
However, in the absence of any specific statutory or 
regulatory provision authorizing access to quality assurance 
documents for adjudicative use, the Board finds that it is 
not required to obtain such records pursuant to the VCAA's 
duty to assist.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for a left hip fracture and depression secondary thereto.  
According to written statements submitted during the course 
of this appeal and the veteran's hearing testimony, presented 
in October 2006, while undergoing neck surgery at a VA 
facility in August 2001 and without his knowledge or consent, 
a VA surgeon took bone from the veteran's left hip and placed 
it his neck.  Allegedly, thereafter, while the veteran was 
recovering in the hospital, he fractured his left hip 
secondary to weakness from the bone graft.  This fracture 
reportedly necessitated additional treatment, after which the 
hip became infected, and has since caused intense left hip 
pain, left leg tingling and numbness, extensive osteoporosis, 
limping and depression.  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.

38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  

In this case, the veteran filed his claim in March 2002.  
Therefore, the amended version of the statute is applicable, 
and for the veteran to prevail, the evidence must establish 
that the proximate cause of any additional disability shown 
to exist was an event that was not reasonably foreseeable, or 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment.

VA treatment records reflect that, in July 2001, the veteran 
was seen for cervical spine complaints, at which time 
magnetic resonance imaging showed stenosis and a need for 
surgical decompression.  Medical professionals advised the 
veteran, who had a history of longstanding tobacco abuse, to 
quit smoking to increase his chance of fusion.  The veteran 
did not comply.  Thereafter, but before the surgery, medical 
professionals explained that the procedure would include an 
iliac crest bone graft and the veteran signed a document 
consenting to the procedure. 

In August 2001, the veteran underwent the procedure, 
specifically, a C5-6 anterior cervical diskectomy with 
fusion, which, as advised, necessitated a left iliac crest 
autograft.  Two days later, after the veteran was ambulating 
and x-rays showed good results, he was discharged.  Two weeks 
later, while at home, he began to experience left hip redness 
and tenderness and fevers, which medical professionals 
treated on an outpatient basis as a superficial wound 
infection with antibiotics.  The infection did not abate, 
however, and at the end of August 2001, the veteran was 
admitted for further treatment of the wound, including 
incision and drainage thereof.  During mid-September, while 
the veteran was walking outside the medical facility to 
smoke, he heard a pop in his left hip and then felt pain in 
his left groin.  An x-ray revealed a comminuted fracture of 
the left ileum with a large fragment avulsed inferiorly.  
Medical professionals treated the fracture nonoperatively 
and, given that the left wound was stable at that point, 
discharged the veteran home with instructions to follow up 
with orthopedics in three months.  

According to VA and private treatment records, since then, 
the veteran has received treatment for left hip complaints, 
primarily pain, and psychiatric complaints, which the veteran 
attributes to the September 2001 fracture.  One physician, a 
VA examiner, has discussed whether the veteran's current 
symptoms represent additional disability resulting from the 
September 2001 VA inpatient treatment.  In January 2007, 
after reviewing the claims file, that physician noted that 
the computer tomography scan indicated that the fracture and 
the graft harvest site were not anatomically contiguous.  He 
further noted that the fracture the veteran sustained may or 
may not have been related to the graft site and may have been 
a coincidence considering other factors such as osteoporosis, 
smoking and falls.  He nonetheless concluded that it was as 
likely as not that the fracture at issue and the previously 
harvested bone graft from an anatomically proximate site were 
related and that treatment records confirmed that the veteran 
continued to suffer residuals of the fracture.  

Given that a medical professional has confirmed that the 
veteran has additional disability as a result of the left hip 
iliac crest bone graft VA harvested in August 2001, the 
question becomes whether carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question resulted 
in the additional disability, or the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  In January 2007, the same VA examiner/physician 
responded to this question in the negative.  He opined that 
the fracture was not an unusual or unexpected adverse outcome 
of the graft, to which the veteran consented, and was less 
likely than not related to any VA fault, negligence of lack 
of care.  He based this opinion on the facts that there was 
no contraindication, including the presence of diffuse 
osteoporosis, to the bone graft harvesting, and that the 
fracture site and graft donor site were separated 
anatomically.  

The veteran's assertions represent the only evidence of 
record establishing that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question resulted 
in the additional disability, or that the proximate cause of 
the additional disability was an event that was not 
reasonably foreseeable.  The veteran's assertions in this 
regard may not be considered competent, however, as there is 
no evidence that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board concludes that the criteria 
for entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a left hip fracture 
and depression secondary thereto have not been met.  The 
evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for a left hip fracture and depression 
secondary thereto is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


